Dismissed and Memorandum Opinion filed September 19, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00242-CV

                          DIALA HADDAD, Appellant

                                         V.
                           AL FLORES, JR., Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1010372

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed March 20, 2013. The clerk’s
record was filed April 24, 2013. No reporter’s record or brief was filed.

      On August 1, 2013, this court issued an order stating that unless appellant
submitted a brief on or before September 2, 2013, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Boyce, and Jamison.




                                         2